internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc tege eoeg et2-plr-131661-02 date date legend taxpayer state x university college of medicine board_of trustees plan statute a statute b statute c dear this is in response to your letter dated june requesting a ruling on behalf of taxpayer concerning its liability for taxes under the federal_insurance_contributions_act fica and the federal_unemployment_tax_act futa specifically you have requested a ruling that taxpayer and the university are deemed related corporations under sec_3121 of the internal_revenue_code the code as amended by sec_125 of public law and remuneration disbursed by taxpayer to its healthcare professionals who are concurrently employed by the university is deemed to have been actually disbursed by university as a common_paymaster you have also requested a ruling that taxpayer is an instrumentality of state x for purposes of sec_3306 and sec_3121 of the code facts taxpayer is a medical practice plan incorporated in state x and organized by the university under state x law for the purpose of providing clinical instruction to medical students engaged in the formal study of medicine taxpayer received a letter from the service recognizing that it is exempt from federal_income_tax under sec_501 of the code as an organization described in sec_501 and also stating that it is not a private_foundation within the meaning of sec_509 plr-131661-02 taxpayer was formed for the following purposes to engage exclusively in charitable educational and scientific activities in which non-profit corporations in the state x may be involved including specifically to carry out improve enhance and supplement the medical educational activities and services of the college of medicine enhance improve and support the research and clinical service programs of the college of medicine and the physicians who render clinical services in connection with their teaching duties and provide medical_care to all the sick and injured who may come to the college of medicine faculty for diagnosis treatment and care without regard to race color creed sex age or ability to pay and particularly to provide such medical_care for persons who may seek such care at the university hospitals statute a gives the governor of state x the power to appoint members of the board_of trustees of the university with the advice and consent of the senate statute b grants the board_of trustees general supervision over all property belonging to the university statute c grants the board_of trustees the power to establish a college of medicine the board_of trustees adopted the plan a medical practice plan the plan provides that the college of medicine’s goal is to improve and maintain human health through education research service and patient care the plan lays out policies rules and procedures for the management and use of practice income from patient care the authority of the taxpayer is vested in and exercised by or under the direction of a board_of directors who must operate within the plan the directors of the board are the senior vice president for health sciences dean who is appointed by the university board_of trustees the chairperson of each clinical department of the college of medicine three at large faculty of the college of medicine a community member and two ex-officio members the vice president for health services and executive director chief operating officer of the taxpayer the college of medicine has several departmental practice groups each of which collects fees pays patient care expenses and distributes all practice income each departmental practice group will be reorganized as a limited_liability_company llc with taxpayer as its sole member each llc will transfer the above-mentioned functions to the taxpayer you have represented that the llc’s will not elect to be classified as associations and will therefore be disregarded as entities separate from their owner pursuant to the default classification under regulations sec_301_7701-3 plr-131661-02 physicians and healthcare professionals will provide services through the llcs the taxpayer’s employees are limited to physicians or healthcare professionals who have faculty appointments in the college of medicine and who have an employment agreement with the taxpayer more than percent of the taxpayer’s employees will be concurrently employed by the college of medicine and taxpayer each of the employees of the taxpayer will be qualified participants in state x’s retirement_system income generated by the llcs will fund the taxpayer upon dissolution of the taxpayer all assets revert back to the college of medicine and its assets must be contributed to a sec_501 organization with similar purposes common_paymaster law and analysis sec_3121 of the code provides that for purposes of sec_3102 sec_3111 and sec_3121 of the code if two or more related corporations concurrently employ the same individual and compensate that individual through a common_paymaster that is one of the corporations each corporation shall not be considered to have paid as remuneration to the individual amounts actually disbursed to the individual by another of the corporations sec_3121 was amended by sec_125 of public law effective for wages paid after date with respect to treatment of certain faculty practice plans sec_125 provides that the following entities shall be deemed to be related corporations a a state university that employs health professionals as faculty members at a medical school and b a faculty practice plan described in sec_501 of the code and exempt from tax under sec_501 of the code i that employs faculty members of such medical school and ii percent or more of the employees of which are concurrently employed by the medical school sec_125 of p l provides that remuneration that is disbursed by the faculty practice plan to a health professional employed by both entities shall be deemed to have been actually disbursed by the university as a common_paymaster and not to have been actually disbursed by the faculty practice plan thus if a university and a faculty practice plan meet the requirements of sec_125 all remuneration disbursed by the plan to health professionals employed by both entities is treated as disbursed by the university as a common_paymaster all other remuneration disbursed by the plan is treated as disbursed by the plan section plr-131661-02 s of the code as modified by sec_125 relieves faculty practice plans of their obligation to withhold the employee portion of the fica tax under sec_3102 and of their obligation to pay the employer portion of fica tax under sec_3111 on remuneration paid to health professionals sec_3121 also aggregates the remuneration paid to an employee by concurrent employers for purposes of determining the fica wage_base under sec_3121 you have represented that taxpayer is a faculty practice plan of the college of medicine which is part of the state university of state x taxpayer’s physician- employees are faculty members at the college of medicine and more than percent of taxpayer’s employees are concurrently employed by the college of medicine on the basis of your representations we conclude that taxpayer and the college of medicine satisfy the requirements of sec_3121 as amended instrumentality sec_3101 and sec_3111 of the code impose fica_taxes on the wages paid_by employers to employees with respect to employment sec_3101 and sec_3111 impose old-age survivors and disability insurance oasdi taxes on the wages of employees sec_3101 and sec_3111 impose hospital insurance hi taxes on the wages of employees sec_3121 provides that for purposes of the fica tax employment does not include service performed in the employ of a state or any political_subdivision thereof or any instrumentality of any one or more of the foregoing that is wholly-owned thereby sec_3121 of the code and sec_31_3121_b_7_-2 of the treasury regulations provide that this exception does not apply to services performed after date if the employee is not a qualified_participant in a retirement_system of the state political_subdivision or instrumentality sec_3121 of the code provides that for services performed after date sec_3121 does not relieve state and local_government employers and employees of liability for the hi portion of the fica tax imposed by sec_3101 and sec_3111 of the code sec_3306 of the code provides that for purposes of the futa_tax employment does not include service performed in the employ of an organization described in sec_501 and exempt from income_tax under sec_501 sec_3306 of the code provides that for purposes of the futa_tax employment does not include service performed in the employ of a state or any political_subdivision thereof or any instrumentality of any one or more of the foregoing which is wholly owned by one or more states or political subdivisions plr-131661-02 accordingly if an organization is a wholly-owned instrumentality of a state or political_subdivision thereof that organization is not required to pay futa_tax if that organization also maintains a retirement_system any wages paid to qualified participants in the retirement_system as defined in sec_31_3121_b_7_-2 of the regulations are not subject_to the oasdi portion of fica_taxes the following six factors are considered in determining whether an organization is an instrumentality of one or more states or political subdivisions whether it is used for a governmental purpose and performs a governmental function whether performance of its function is on behalf of one or more states or political subdivisions whether there are any private interests involved or whether the states or political subdivisions involved have the powers and interests of an owner whether control and supervision of the organization is vested in public authority or authorities if express or implied statutory or other authority is necessary for the creation and or use of such an instrumentality and whether such authority exists and the degree of financial autonomy and the source of its operating_expenses see revrul_57_128 1957_1_cb_311 taxpayer satisfies the first factor of revrul_57_128 insofar as it has a governmental purpose and performs a legitimate governmental function taxpayer carries out improves enhances and supplements the educational purpose of the college of medicine by performing the governmental function of educating medical students through clinical instruction and research activities taxpayer also satisfies the second factor performance of functions on behalf of the state taxpayer was created by the college of medicine a part of the state university of state x taxpayer was organized to perform an ancillary function for the medical school at a university operated hospital taxpayer also satisfies the third factor taxpayer represents that no private interests are involved and that state x has the interests and powers of an owner through the university an instrumentality of state x there are no private interests in the taxpayer and taxpayer’s assets are required to be used exclusively for charitable purposes on dissolution of the taxpayer its assets would be distributed to a similar sec_501 organization of the college of medicine the fourth factor in revrul_57_128 requires control to be vested in public authority or authorities statute a gives the governor of state x the power to appoint members of the board_of trustees of the university with the advice and consent of the senate statute c grants the board_of trustees the power to establish a college of medicine the board_of trustees adopted the plan the authority of the taxpayer is vested in the board_of directors of the taxpayer who must operate within the plan the board is subject_to a full audit at least annually by the dean of the medical school who is appointed by the university trustees taxpayer is indirectly controlled by the board_of plr-131661-02 trustees of the university and directly controlled by the dean of the college of medicine through authority vested in the dean by the plan taxpayer meets the fourth factor the fifth factor in revrul_57_128 requires that express or implied statutory authority be necessary for the creation and use of taxpayer taxpayer was created to further the educational purpose of the college of medicine part of university statute c grants the board_of trustees the authority to create provide for and maintain a college of medicine therefore the fifth factor is satisfied the sixth and final factor in revrul_57_128 which considers the degree of financial autonomy and the source of its operating_expenses is also satisfied taxpayer is funded by income generated by the llcs through the provision of medical services to the community the source of the taxpayer’s operating_expenses will be the costs associated with administering and running the llc’s and a pro_rata share of these expenses will be billed to each llc the college of medicine through the plan strictly monitors taxpayer's finances and the taxpayer is subject_to a full audit by the dean of the college of medicine at least annually each llc must submit a full audit report annually to the university medicine research_and_development committee additionally each llc will be required to provide a percentage of gross collections to the college of medicine in order to enhance teaching and research and provide for related capital needs based solely on the information submitted we rule as follows taxpayer and the college of medicine meet the requirements of sec_3121 of the code as amended and are related corporations under sec_3121 as modified by sec_125 of public law taxpayer has satisfied all of the factors listed in revrul_57_128 accordingly we conclude that taxpayer is an instrumentality of state x for purposes of sec_3306 and sec_3121 of the code therefore wages paid to an employee of taxpayer are not subject_to futa taxes furthermore the wages were not subject_to the oasdi portion of the fica tax for services performed prior to date for periods after date wages paid to an employee of taxpayer are subject_to the oasdi portion of the fica tax unless the employee is a qualified_participant in a retirement_system described in sec_31_3121_b_7_-2 of the regulations wages paid to taxpayer's employees are subject_to the hi tax unless they qualify for the continuing employment exception under sec_3121 of the code no opinion is expressed as to whether any employees of taxpayer qualify for this exception no opinion is expressed as to the federal tax consequences of the transaction described above under any other provision of the code the above analysis is based plr-131661-02 on the assumption that the taxpayer is not covered by a sec_218 agreement we do not express an opinion as to whether the taxpayer and the university are an affiliated_service_group under sec_414 or whether the taxpayer's plan is a governmental_plan under sec_414 this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely lynne camillo chief employment_tax branch office of the assistant chief_counsel exempt_organizations employment_tax government entities
